Mr. Chief Justice Chase
delivered the opinion of the court.
We have considered the motion to dismiss the appeal of the Pittsburgh and Connellsville Railroad Company, and, are of opinion that that company was a proper party defendant in the court below and the appeal in the record appears to have been taken by this defendant as well as by the others. We must therefore overrule the motion to dismiss.
We have also further considered the motion to rescind the order heretofore made assigning the matter for hearing at this term, and have come to the conclusion that the order should be rescinded. And it is So directed.